              Case 2:16-cr-00217-MCE Document 324 Filed 10/05/20 Page 1 of 1


 1 ERIN J. RADEKIN
   Attorney at Law – SBN 214964
 2 1001 G Street, Suite 107
   Sacramento, CA 95814
 3 Telephone: (916) 504-3931
   Facsimile: (916) 447-2988
 4
   Attorney for Defendant
 5 SHARMISTHA BARAI

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                         CASE NO. 2:16-CR-00217-MCE-2
11
                                   Plaintiff,
12
                             v.                        ORDER RE REQUEST TO FILE EXHIBIT A
13                                                     UNDER SEAL
14   SHARMISTHA BARAI,

15                                 Defendant.

16
                                                   ORDER
17

18          Pursuant to Local Rule 141(b), and based upon the representation contained in defendant’s

19 Request to File Under Seal, IT IS SO FOUND AND ORDERED THAT, Exhibit A of defendant’s

20 sentencing memorandum—to wit, the medical summary prepared by Sutter Roseville Hospital—shall be
21
     sealed under further order of this court.
22
            IT IS SO ORDERED.
23
     Dated: October 4, 2020
24

25

26
27

28

                                                       1
30
